BEATTY, Justice
(dissenting).
What must a litigant demonstrate in order to obtain a preliminary injunction against a governmental agency? This question was clearly answered in City of Huntsville v. Smartt, 409 So.2d 1353 (Ala. 1982):
“The law in Alabama has consistently been that the decision of a governmental agency, when made within the scope of the agency’s authority, will not be enjoined unless [it] was made arbitrarily, capriciously, in bad faith or as a part of a fraud. [Citations omitted.]
“The Court of Civil Appeals, in Hughes v. Jefferson County Board of Education, 370 So.2d 1034 (Ala.Civ.App. 1979), enunciated the standard against which to test an administrative agency’s action in determining whether there has been arbitrariness, capriciousness, bad faith, or fraud:
“ ‘A determination by an administrative agency is not. “arbitrary” or “unreasonable” where there is a reasonable justification for its decision or where its determination is founded upon adequate principles or fixed standards. [Citations omitted.]
“ ‘If reasonable minds may well be divided as to the wisdom of [an] administrative board’s actions, or there appears some reasonable basis for the classification made by the board, such action is conclusive and the court will not substitute its judgment for that of the administrative body.’ ”
409 So.2d at 1357-58.
The actions of the board in this case were within its authority and, thus, this case falls squarely within the principles enunciated above. Accordingly, I must respectfully dissent.
STEAGALL, J., concurs.